Name: Commission Implementing Regulation (EU) 2018/1013 of 17 July 2018 imposing provisional safeguard measures with regard to imports of certain steel products
 Type: Implementing Regulation
 Subject Matter: trade policy;  iron, steel and other metal industries;  international trade;  trade;  tariff policy;  cooperation policy
 Date Published: nan

 18.7.2018 EN Official Journal of the European Union L 181/39 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1013 of 17 July 2018 imposing provisional safeguard measures with regard to imports of certain steel products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/478 of the European Parliament and of the Council of 11 March 2015 (1), and in particular Articles 5 and 7 thereof, Having regard to Regulation (EU) 2015/755 of the European Parliament and of the Council of 11 March 2015 (2), and in particular Articles 3 and 4 thereof, After having consulted the Committee on Safeguards established under Article 3(3) of Regulation (EU) 2015/478 and Article 22(3) of Regulation (EU) 2015/755 respectively, Whereas: I. BACKGROUND (1) On 26 March 2018, the Commission published a Notice of Initiation of a safeguard investigation concerning imports of 26 steel product categories (2018/C 111/10) (3) in the Official Journal of the European Union. The Commission decided to initiate the investigation in the light of sufficient evidence that imports of those products might cause or threaten to cause serious injury to the Union producers concerned. (2) On 28 June, the Commission also published a Notice by which the investigation was extended to two additional product categories (4). (3) The information available to the Commission from the steel prior-surveillance mechanism in place (5) and from Union industry sources showed that an increasing trend of imports of these product categories and the prevailing menacing economic and trade conditions, including the situation of the Union steel industry, justified an in-depth examination. (4) Furthermore, due to the measures against imports of steel adopted by the United States of America (U.S.) under Section 232 of the Trade Expansion Act of 1962 (Section 232), there was a high risk of further increase of imports resulting from trade diversion. (5) These circumstances, in a context of persistent worldwide overcapacities, may jeopardise the Union steel industry, which is still vulnerable to a likely imminent increase of imports and recovering from the damage caused by unfair trade practices, as the substantial number of trade defence measures taken worldwide on steel products in the recent past prove. (6) On 11 April 2018, the Commission issued a Note to the File containing key import statistics and available injury indicators. In relation to this Note to the File, the Commission received 41 submissions from third countries, national associations and individual steel companies (7) Several interested parties have claimed that the Commission failed to disclose the evidence on which the initiation of the safeguard investigation was based in an adequate and timely manner. It was claimed that by failing to do this, interested parties were not allowed to fully exercise their rights of defence. More precisely, several interested parties claimed that the Note to the File made available on 11 April 2018 did not contain data on Union sales, Union exports, Union consumption, or total Union production. (8) Contrary to these claims, the Note to the File did contain data on Union sales, Union consumption, and total Union production. Furthermore, the Commission considers that, in addition, the main elements and evidence available were adequately summarised both in the Notice of Initiation that was published in the Official Journal of the European Union and the notification of the investigation to the WTO pursuant to Article 12.1(a) of the WTO Safeguard Agreement. (9) The Commission therefore considers that it has fulfilled its legal obligations to adequately protect the rights of defence of interested parties. In any event, interested parties still have the opportunity to exercise their rights during the remainder of the investigation. (10) In order to obtain the information necessary to carry out an in-depth assessment, the Commission sent questionnaires to known EU producers and to any exporting producer, importer, and user of the products under investigation that so requested within the deadlines stipulated in the Notice of Initiation. These parties, like third countries, were also invited to make any relevant submissions. The Commission has received 222 replies to questionnaires and 74 submissions. II. PRODUCT CONCERNED AND LIKE OR DIRECTLY COMPETING PRODUCT (11) The Commission initiated the safeguard investigation on 26 steel product categories imported into the EU, and on 28 June its scope was extended by 2 additional product categories by means of a notice amending the Notice of Initiation (6). The 28 product categories (the product concerned or the product categories concerned) are all covered by the steel surveillance mechanism introduced by the Commission in May 2016. They are also subject to the US tariff measures under Section 232. The product categories concerned, together with the CN codes under which these products are currently classified, are listed in Annex I. (12) In this preliminary assessment, the Commission finds that the 28 product categories produced by the Union producers (hereinafter the like product or the like product categories) are like or directly competing with the product categories concerned. Both the Union-produced and the imported products concerned have the same basic physical, technical and chemical characteristics; they have the same uses, and price and quality information on them is readily available; they are also sold via similar or identical sales channels to customer who purchase or may purchase them from both domestic as well as alternatively from foreign exporters. Accordingly, there is strong competition between the product categories concerned and those produced by the Union producers under the corresponding categories. (13) The Commission has also found in this preliminary analysis that there is an important interrelation and strong competition between products classified in different product categories and also between products at different production stages within certain categories as some of the categories contain the main raw or input material to produce other products in other product categories. (14) Some examples illustrate this interrelation and competition within and between product categories. For instance, hot rolled wide strips are produced from slabs and rolled into coils or produced flat on quarto mills. By cutting the strip to length, sheets are produced. Narrow strip is produced either directly or by slitting hot-rolled wide strip. Hot rolled flat products are also used in the manufacture of pipes and tubes for the petrochemical industry and cold rolled flat products are subsequently used by welded tube manufacturers. A large part of the hot rolled wide strip that is produced is further processed to produce cold rolled strip, which is thinner and has a superior surface finish. A significant proportion of the cold rolled products are metallically coated, with tin or chrome for the can industry or with zinc (7). (15) Many producers in the Union are active in the production of most the above mentioned products. For example, Arcelor Mittal not only produces hot rolled and cold rolled sheets and strips but also coats several steel products and produces plates. Similarly, companies like Voest Alpine and Tata Steel produce hot rolled and cold rolled sheets and strips and also coated steel products made of these products. (16) Furthermore, as a consequence, given this level of interrelation, competitive pressure can easily be shifted from one product to the other. For instance, if trade defence measures are imposed on one product, e.g. steel coils, that product may be further transformed in the same country and exported under a different form to avoid the additional measures and still compete with domestic products. It is also not excluded that third countries import some of these products at low cost and transform them before re-exporting them to the Union. (17) Because of these interrelations and interconnections, and given the fact that  as will be explained below  the potential trade diversion resulting from the U.S. Section 232 measures applies to all product categories on account that these measures are applied horizontally to all steel products, without distinction of their shape, size of composition, the analysis for the purpose of the provisional determination has been carried out both globally for all 28 product categories, as the product concerned (i.e. steel in various shapes and forms) and also at individual level for each product category (8). III. THE UNION PRODUCERS (18) Most of the Union's producers are members of the European Confederation of the Iron and Steel Industry (Eurofer) or, to the extent the products are pipes and tubes, members of European Steel Tube Association (ESTA). These two industry associations represent more than 95 % of Union steel production. Their members are located in almost all Member States. (19) On behalf of their members, these industry associations have informed the Commission that they support the opening of the safeguard investigation, as well as the adoption of measures to also address the trade diversion resulting from the Section 232 measures that seriously disrupts the steel market which has not yet fully recovered from the steel crisis. IV. INCREASE IN IMPORTS (20) Based on the information from Eurostat, the prior steel surveillance mechanism, as well as information submitted by the Union industry, the Commission has carried out a preliminary analysis of the increase in imports of the products concerned over the period 2013-2017. The Commission has also examined the evolution of imports during the first quarter of 2018 in order to confirm the recent increase in imports. (21) The total imports of the products concerned have developed as follows: 2013 2014 2015 2016 2017 imports (000 tonnes) 18 861 22 437 27 164 29 778 30 573 index 2013 = 100 100 119 144 158 162 market shares 12,7 % 14,4 % 16,9 % 17,9 % 18,0 % Source: Eurostat (22) In overall terms, imports of the 28 product categories concerned, taken altogether, increased in absolute terms by 62 % over the period 2013-2017. The increase of imports was especially marked until 2016. Subsequently, imports continued to increase and remained at a very high level. (23) Imports for the vast majority of the individual product categories covered by the investigation also showed an increase in absolute terms over the last five years. For example, the imports of the largest categories in terms of imports (product categories 1, 4, and 7) have increased by 45 %, 168 %, and 78 % respectively. (24) There was however not an increase for 5 product categories, namely products 10, 11, 19, 24, and 27. The Commission therefore considers that these product categories should at this stage be excluded from the scope of the provisional measures. The Commission, nevertheless, reserves the right to include these 5 product categories in the scope of the definitive measures and to this effect will continue monitoring the imports within these categories. The evolution of imports for each product category is presented in Annex II. (25) In addition to the exclusion, at this stage, of the abovementioned product categories, the Commission has also considered the exclusion of certain countries from the scope of the measures in line with the conclusions in recital (121). Accordingly, the Commission has excluded the imports of these product categories from these aforementioned countries from the rest of its preliminary analysis and reviewed the imports' evolution. (26) On this basis, the imports of the products concerned by this preliminary determination have developed as follows: 2013 2014 2015 2016 2017 imports (000 tonnes) 17 367 20 764 25 556 28 174 29 122 index 2013 = 100 100 120 147 162 168 market shares 12,1 % 13,8 % 16,5 % 17,5 % 17,8 % Source: Eurostat (27) Imports increased in absolute terms by 68 % during the period 2013-2017, with market shares increasing from 12,1 % to 17,80 %. The most significant increase took place in the period 2013-2016, but imports continued to increase and remained at a high level in 2017. (28) The trend of increasing imports continues in 2018. When comparing the first quarter of 2018 with the first quarter of 2017, the overall import increase amounts to 10 %. For 9 product categories, the increase is more than 20 % and for one of those categories (category 13) the increase is more than 100 %. Moreover, this increase took place even before the Section 232 measures entered into force. (29) The Commission therefore concludes that there has been a sudden, steep, and significant increase of imports in absolute terms for 23 product categories. In addition, the increase of imports continues in the first quarter of 2018 and it is expected to be even more significant in view of the expected trade diversion from the Section 232 measures. V. UNFORESEEN DEVELOPMENTS (30) The Commission has preliminarily determined that the above-mentioned increase in imports of steel products in the Union has been the result of unforeseen developments that finds its source in a number of factors establishing and aggravating imbalances in the international trade of the products concerned. (31) First of all, the nominal global steelmaking capacity has more than doubled since 2000, from a level of 1,05 billion tonnes in 2000 to 2,29 billion tonnes in 2016 and has remained at a very high level in 2017 (2,27 billion tonnes) (9). In addition, actual global steel production in 2016 (1,6 billion tonnes) was still 100 million tonnes higher than global steel demand (1,5 billion tonnes). Consequently, there has been over the last years a major gap between nominal global capacity and production and between production and demand, generating an unprecedented overcapacity in the global steel market which has persisted despite the measures adopted to narrow it. Moreover, looking forward, whereas global production in 2017 increased by more than 5 % due to an economic recovery, global steel demand in 2018 will show only moderate growth with further deceleration predicted for 2019. There was a sign of recovery in 2017, but important risks remain. (32) The steel firms continue to be financially vulnerable since, as mentioned above, there are persisting structural imbalances in the steel sector. These imbalances are accentuated by distortive subsidies and government support measures (10). Given the important fixed costs in the steel sector, many steel producers, notably in countries where the State distorts the normal play of market forces, kept capacity utilisation at high rates and flooded third country markets with their products at low prices when they could not be absorbed by domestic consumption. This has resulted in increasing imports in the EU and overall price depression. Import prices have in general undercut Union industry prices in 2017, based on an average price comparison for each product category. Such an average price comparison does not necessarily reflect all the specificities which may have an impact on comparability, but nevertheless gives a good indication of the general price level of imports as compared to Union prices. Undercutting was established for 17 product categories, with ranges between 1,2 % and 23 %. (33) Secondly, the above effect has been exacerbated by trade-restrictive practices in third country markets. Indeed, since 2014/2015, in reaction to the above mentioned oversupply of steel and the market-distorting practices, several countries have begun to make greater use of trade policy and trade defence instruments in the steel sector with a view to protecting their domestic producers. Mexico, South Africa, India and Turkey have applied import tariffs' increases ranging from 2,5 % to 40 % for a series of steel products including inter alia: hot rolled and cold rolled steel, flat steel products like strips, and also rebars. These products were typically imported in increasing quantities over the period of investigation. Furthermore, third countries continued throughout 2017 to impose trade restrictive measures: some countries introduced minimum import prices (India), some imposed mandatory national standards for steel (Indonesia) and others imposed local content requirements, including through government procurement (U.S.). (34) In addition, recourse to trade defence instruments has steadily increased. Based on WTO statistics, whereas during 2011-2013 on average around 77 steel-related investigations had been initiated per year, during 2015-2016 this average increased to 117. In February 2018, the U.S. had 169 anti-dumping and countervailing duty orders in place on steel, as well as 25 ongoing investigations that could lead to an even more restrictive picture for imports of steel into the U.S. (11) As the U.S. is one of the world's largest steel importing countries  representing around 13,1 % of the world steel imports (in 2016)  the impact of such a large number of trade remedies has been strongly felt globally. (35) Third, in the context of the prevailing persistent worldwide overcapacity, the illegal and restrictive U.S. Section 232 measures, given their level and scope, are likely to cause substantial trade diversion of steel products into the Union. The U.S. have calculated that the imposition of a single across-product tariff under the Section 232 measures with almost no country exclusion should decrease imports by approximately 13 million tonnes  corresponding to 7 % of Union consumption (12). The Union market is generally a very attractive market for steel products both in terms of demand and prices. Some of the main exporters to the US are also traditional steel suppliers to the Union and there is no doubt that these countries, as well as others whose exports and production will be affected by the U.S. measures and the foreseeable trade diversion cascade, will redirect their exports to the Union. Even a partial diversion of the abovementioned trade flows into the Union will unavoidably result in a new price depression and undercutting on the EU market, bringing price down to levels comparable to those of 2016, with significant negative consequences on the profitability of the Union steel industry. It should finally be noted that the additional import increase which is liable to further deteriorate the economic situation of the Union steel industry might especially originate from countries currently not subject to anti-dumping/countervailing duty measures. (36) Consequently, the abovementioned unforeseen developments have lead and will further lead to a clear increase of steel imports into the Union. VI. THREAT OF SERIOUS INJURY 1. Global situation of the Union steel industry (37) In order to formulate its preliminary determination as to whether there is evidence of serious injury or threat of serious injury to the Union industry for the product concerned under assessment, the Commission, in line with Article 9 of Regulation 2015/478 and Article 6 of Regulation 2015/755, has examined the trends of consumption, production, capacity utilisation, sales, market share, prices, profitability, stocks, Return On Capital Employed (ROCE), cash flow and employment for the product concerned for the years 2013 to 2017 (pending the collection of 2018 data). (38) This analysis has been carried out globally and also individually for the 23 product categories showing an increase of import volumes (the products/product categories under assessment). As explained in Section II above, the Commission considers such a global and comprehensive analysis adequate in this investigation, given the interrelation, interconnection, and the level of competition between the different products from a demand and supply point of view. (39) When looking at the overall situation, the Union consumption, sales of Union producers and the corresponding market share developed as follows: (000 tonnes) 2013 2014 2015 2016 2017 Consumption 144 908 152 146 157 236 163 100 166 244 index 2013 = 100 100 105 109 113 115 Domestic sales 125 808 129 261 129 542 132 717 134 542 index 2013 = 100 100 103 103 105 107 market shares (%) 86,8 % 85,0 % 82,4 % 81,4 % 80,9 % Source: Eurostat and industry data (40) The consumption of the products under assessment increased consistently every year during the period 2013-2017, and by 15 % overall. The sales of Union producers also increased, but to a much lesser extent than Union consumption, i.e. by 7 % only. Consequently, the Union producers could not benefit from the increasing Union demand and lost market shares, going from 86,8 % to 80,9 %. It should be recalled that during the same period imports increased by 68 %. (41) On the basis of the questionnaire replies received from the Union producers, production and production capacity developed as follows: 000 tonnes 2013 2014 2015 2016 2017 EU production 184 912 190 687 192 493 194 369 200 650 index 2013 = 100 100 103 104 105 109 production capacity 257 331 257 138 258 056 260 171 265 353 index 2013 = 100 100 100 100 101 103 capacity utilisation (%) 71,9 % 74,2 % 74,6 % 74,7 % 75,6 % Source: Industry data (42) Production capacity increased by 3 % during the period 2013-2017, but less than the production level which increased by 9 %. As a result, the capacity utilisation rate increased from 72 % to 76 %. (43) The stocks held by the cooperating companies increased overall by 20 % in the period 2013-2017. 000 tonnes 2013 2014 2015 2016 2017 Stocks 11 006 11 896 12 391 12 117 13 222 index 2013 = 100 100 108 113 110 120 Source: questionnaire replies (44) Unit sales prices, profitability and cash flow of the Union producers developed as follows: 2013 2014 2015 2016 2017 Unit sales prices (EUR/tonne) 673,5 652,8 616,9 572,9 681,5 index 2013 = 100 100 97 92 85 101 Profitability  1,0 % 0,9 % 0,9 % 2,2 % 6,2 % Cash flow (mio EUR ) 3 133 4 975 6 519 5 386 6 141 index 2013 = 100 100 159 208 172 196 Source: questionnaire replies (45) In the period 2013-2016 there was a significant price depression on the Union market: Unit sales prices decreased by 15 %. It should be recalled that imports also increased significantly during this period. The average unit sales price recovered however in 2017 and reached a level comparable to 2013. Profitability overall remained at a very low level during the period 2013-2016. Despite a significant decrease in prices, the Union industry could nevertheless reduce its cost of production in 2016 to such an extent that it managed to make a small level of profit of 2,2 %. The situation temporarily recovered in 2017. Sales prices increased by almost 20 % between 2016 and 2017 and reached their 2013 level. The Union industry achieved a level of profit of 6,2 % since cost of production (raw material), even if increasing, remained lower than in 2013. The overall cash flow position of the Union industry increased by approximately 60 %. (46) In terms of employment, over the 5-year period, the Union producers of the product categories under assessment lost almost 10 000 jobs. 2013 2014 2015 2016 2017 employment (FTE) 189 265 183 470 182 136 182 162 181 303 index 2013 = 100 100 97 96 96 96 Source: questionnaire replies 2. Situation at the level of individual product categories (47) In addition to the global analysis of the situation for the product concerned overall, which the Commission considers to be the appropriate standpoint for the appraisal of the necessity of safeguard measures in this investigation, the Commission has also assessed the situation at the level of the individual product categories in order to confirm the above trends at a disaggregated level. (48) When looking at individual product categories, the situation is more contrasted but generally shows the same trends. The economic indicators are provided individually and by product categories in Annex III. (49) The Union consumption for all but two product categories increased in the last five years. While this increase remained modest for some individual products, with a minimum increase of 2 %, it was much more marked for others, with a maximum increase of 169 %. (50) Sales volumes were generally stable in the period 2013-2017 or, in some cases, slightly increased but, except for three product categories, they did not increase as much as EU consumption. As a result, there was a decrease of market shares over the five year period for all but 3 products. (51) Production levels generally increased for 18 out of 23 of the individual products, as well as capacity utilisation rates. (52) In terms of prices, there was a significant price decrease for each product (except for one product that was subject to anti-dumping duties in the form of a minimum import price) in the period 2013-2016. Prices recovered in 2017, given a general recovery of the steel market but also as a consequence of the various trade defence measures taken against unfair pricing behaviour and subsidised imports. For 16 products the price level remained lower in 2017 than in 2013. It should be noted that average import price levels were almost systematically lower than Union prices for all years, and for all product categories. (53) As far as profit is concerned, all product categories were sold at a loss or at a much reduced profit until 2016. Only 7 products could recover to a level of profit above 6 % in 2017. These products are significant in terms of EU production volume and six of them are currently subject to (recent) anti-dumping or countervailing duty measures. Note that these measures concern only some countries of origin. All other products remained either loss making (3 products) or only close to break-even (13 products). It is considered that the level profit below 6 % is insufficient to cover the investments needed to sustain the activity, as, in the majority of the recent investigations, the Commission has used a level of around 8 % profit as a sufficient profit level in this sector in order to cover investments. As for cash flow, for half of the products the cash flow deteriorated in 2013-2017 and for 6 products the cash flow was even negative in 2017. The return on capital employed (ROCE) remained low in the period 2013-2016, but subsequently improved for a large majority of the product categories, even though for 5 products the ROCE was still negative in 2017. (54) In terms of stocks, the stocks increased for 17 product categories. Only the stocks of 5 product categories decreased and for one product category it remained at the same level during the period. (55) The above analysis corroborates that the situation of the Union steel industry deteriorated significantly in the period 2013-2016. This materialised by a decrease in market shares, and by a significant price depression which prevented the industry from benefiting from lower raw material costs. These trends existed both at a global and individual product level. The situation partially recovered in 2017. While many product categories are still below a level of sustainable profit, some have improved, most likely as a result of the recent imposition of anti-dumping and anti-subsidy measures. Globally, and for individual product categories, it is therefore considered that the Union industry is still in a fragile situation and vulnerable to further increase in imports, in particular if imports from countries subject to trade defence measures are replaced by other imports diverted from the U.S. market as a result of the Section 232 action. (56) This is, for example, typically the case for product categories 1, 2 and 4, which are important in terms of Union demand but also because these product categories (in particular categories 1 and 2) are used as raw material to produce other steel products. For product categories 1, 2 and 4, the financial situation was negative in 2016, but became positive in 2017 following the imposition of anti-dumping and anti-subsidy measures against a number of countries like, amongst others, China and Russia. Imports from these countries have however been recently and partially replaced by imports from India, Korea and Turkey, the two latter being also significant supplier to the U.S. In the first quarter of 2018, i.e. before the imposition of the measures in the U.S., Union imports have already increased for product category 1 as compared to the first quarter 2017, and this increase is mainly due to imports from Turkey. (57) It is likely that a further increase in steel imports in the Union would prevent the Union industry, which has not yet fully recovered, to benefit from the positive effect of the recent trade defence measures. 3. Threat of serious injury (58) In its Steel Communication of March 2016 (13), the Commission concluded that the Union steel industry was facing a number of serious challenges, fuelled by global overcapacity, a dramatic increase of global exports, and an unprecedented wave of unfair trading practices. (59) In parallel, in order to remedy the injury caused by unfair trade imports, the Union has imposed a number of anti-dumping and anti-subsidy measures against imports of steel products. In total, there are currently no less than 19 anti-dumping or anti-subsidy measures against the unfairly traded imports of 14 product categories under investigation from various countries. During the period under investigation, i.e. 2013-2017, 13 new investigations determined that the EU steel industry suffered (or in one case was threatened to suffer) from material injury caused by unfair trade practices. (60) As noted in recital (55), the Union industry is still in a fragile situation and vulnerable to a further increase in imports. The recent U.S. decision not to exclude EU exports from the scope of Section 232 measures will likely reduce the Union producers' ability to export their products to the U.S. and make their situation even more vulnerable. (61) Steel imports have increased significantly, remaining at high levels in 2017. The further increase of imports in 2018  in particular from those countries or exporters not subject to trade defence measures  is likely to prevent the industry from a full recovery and from benefiting from these measures. The Union steel industry is indeed considered to be still vulnerable to further increases of imports. (62) In the absence of provisional safeguard measures, it is likely that the situation will develop into actual serious injury in the foreseeable future. (63) In this context, pursuant to Article 9(2) of Regulation 2015/478 and Article 6(3) of Regulation 2015/755, the Commission has examined the rate of increase of the exports to the Union and the likelihood that available capacity is used to export into the Union. (64) First, as concluded above, imports into the Union increased substantially in the period 2013-2017, i.e. by 68 % globally. While the increase was especially marked until 2016, imports continued to increase in the subsequent period, albeit at a slower pace. As highlighted in recitals (37) and (82) regarding critical circumstances  imports increased again significantly, by almost 10 %, in the first quarter of 2018. The rate of increase of imports is therefore significant. (65) Second, in a situation of global overcapacity in various countries, it is expected that the restrictive U.S. Section 232 measures, given their level and scope, are likely to cause trade diversion of steel products in the Union. (66) The U.S. have announced their intention to decrease imports by approximately 13 million tonnes and, as a result, have imposed in March 2018 an additional import duty of 25 % against imports of a very large number of steel products. The volume of steel that will no longer be exported to the U.S. will unavoidably be diverted to other third countries. (67) Some of the main exporters to the US are also traditional steel suppliers to the Union. It is more than likely that these countries, as well as others, will to a large extent be willing to redirect their exports to the Union. The Union market is indeed generally an attractive market for steel products both in terms of demand and prices. In fact, the EU is, after China, but before the U.S., one of the main markets for steel, where demand has increased in the last years and prices have also now recovered. (68) In this context, a significant increase of supply on the Union market caused by an influx of imports will result in a general downward price pressure, resulting in price levels comparable to 2016 with significant negative consequences on the profitability of the Union steel industry. 4. Conclusions (69) Under these circumstances, and based on the above, it is preliminary concluded that, although the Union steel industry has partially recovered for some product categories in 2017, notably due to trade defence measures, for the bulk of product categories under assessment the financial situation is still well below sustainable levels, which makes the Union industry still vulnerable to another surge of imports. Accordingly, the Commission concludes that the Union steel industry is in a situation of threat of serious injury for the 23 product categories under assessment. VII. CAUSATION 1. Increase of imports (70) The Commission has made a preliminary determination that there is a causal link between increased imports of the product under assessment on the one hand and a threat of serious injury on the other hand, on the following basis. (71) It is first recalled that the products produced by the Union producers are like or directly competing with the products concerned. They have the same basic characteristics, the same uses and are sold via similar or identical sales channels and strongly compete on price. (72) As explained in Sections IV and VI, the Union producers have suffered in terms of loss of market share and significant price pressure resulting in a negative or unsustainable level of profit. For some products, even if the producers have recovered, serious injury appears to be imminent. (73) In the period 2013-2017, imports of the product concerned increased significantly and took away Union market shares based on lower than EU producers' price levels. Indeed, the market share of imports, overall, grew from 12,2 % to 17,6 % and import prices remained almost systematically lower than the Union sales prices for each individual product. (74) The causal link between the increased imports and the situation of the Union producers was especially marked in the period 2013-2016, when low priced imports peaked (+ 62 %) and EU producers' prices fell by 15 %. For category 13, the decrease in prices amounted even to 20 % whereas for categories 1 and 3 they were 19 % and 18 % respectively. As a result, Union producers of the like products were either in a loss making situation or just close to break even. In the year 2017, imports remained at a high level and continued to undercut prices, despite a general price increase. EU prices recovered, but not sufficiently for a number of products which were still sold at a loss or reduced profit. (75) Even if profit recovered for some product categories, their situation is still vulnerable. Indeed, based on previous years' developments, these product categories are particularly sensitive to price pressure, and any further increase of imports at low prices would have a significant negative impact on their situation. (76) In this context, it is considered that the restrictive measures taken by the U.S. pursuant to Section 232 of the Trade Expansion Act, given their level and scope, are likely to cause imminent serious injury to Union producers. (77) The Commission therefore provisionally concludes that, in relation to the 23 product categories under assessment, there is a causal link between the increase in imports, the pressure on the Union steel market price and the threat of serious injury suffered by Union producers. 2. Other known factors (78) To ensure that the serious injury is not attributable to factors other than the increase in imports, the Commission has carried out a preliminary analysis to determine whether the other factors may have contributed to the serious injury suffered by the Union producers. (79) The global overcapacity was found to have played a role in the sense that it boosted cheap imports into the Union. Consumption for the steel products concerned increased and could therefore not weaken the causal link. (80) The Commission also considered the attribution of serious injury due to imports of the products concerned from members of the European Economic Area (EEA). As a result of the EEA Agreement between the Union and its Member States, on the one hand, and members of the EEA (Norway, Iceland, and Liechtenstein), on the other hand, the Union has established a close economic integration with the markets of EEA countries, as well as the industries of the products concerned. The industry in those markets is mature and saturated, due to which it is considered that the exclusion of products originating in the members of the EEA from the safeguard measures will have little (if no) impact on the import levels of the products. Indeed, and while the imports from these countries have indeed contributed for some product categories to an increase in imports (overall imports from these countries show an increase of approximately 9 %), the share of those imports in the total imports is limited (EEA share in imports is about 1,5 %, with a corresponding market share of 0,3 % in total). In addition, EEA members are traditionally minor suppliers of the product concerned to the U.S., which means that the risk of trade diversion has preliminarily been determined to also be limited. Having, therefore, regard to the traditionally minor supplies to the U.S., the maturity of the industry in EEA markets, and the related limited risk of trade diversion stemming therefrom, the Commission considers that imports of the products concerned from EEA members may only have very marginally, if at all contributed to the threat of serious injury. (81) Consequently, the Commission has not identified other factors that would weaken the causal link between the increase in imports and the serious injury to the Union producers. Nevertheless, a more detailed examination of all other factors that have or may have contributed to the injury will be undertaken in the remainder of the investigation. VIII. CRITICAL SITUATION (82) As indicated above, Union steel producers are globally in a situation of threat of injury and serious injury is clearly imminent. For some individual product categories, there are already indications pointing towards serious injury. A further increase of imports will likely have significant adverse effects on the economic situation of the industry overall. (83) The Commission has examined whether critical circumstances exist in which delay would cause damage which it would be difficult to repair. In particular it was examined whether imports have continued to increase in the most recent period. (84) Based on a comparison between imports of steel products in the first quarter 2018 and the first quarter 2017, it appears that for 18 of the 23 product categories imports increased by 26 %. This increase of imports is significantly more important than that experienced in the period 2016-2017, which was around 2 %. (85) The 25 % tariffs under Section 232 on steel products were introduced on 23 March 2018. It is at this stage not possible to assess the full effect of the U.S. measures in terms of trade diversion. The increase of imports into the Union in the first quarter 2018 could however be seen as an anticipation of their effects and, therefore, give a good indication of what could be the potential future development of Union imports after the US measures have been imposed. (86) On 30 May 2018, the U.S. also decided that Section 232 measures should be enforced against the Union, Mexico and Canada. The Commission considers that this is a further critical element since it would not only restrict Union exports but also increase the risk of trade diversion from the other two important steel producing countries. (87) Given the vulnerable situation of the industry, and in view of the most recent increase of imports, a further oversupply of steel products on the Union market, and the resulting pressure on prices, will undoubtedly have serious consequences on the situation of the Union producers. (88) Therefore, the Commission considers that, on account of the real risk of trade diversion and the further restriction of imports to the U.S. of important steel producing countries, there are critical circumstances by which any delay in the adoption of provisional safeguard measures would cause damage which would be difficult to repair. The Commission therefore concludes that provisional safeguard measures should be adopted without delay. IX. UNION INTEREST (89) In accordance with Article 16 of Regulation 2015/478, it has been examined whether, despite the provisional finding of threat of serious injury, compelling reasons exist for concluding that it is not in the Union interest to adopt provisional measures in this particular case. The analysis of the Union interest was based on an appraisal of all the various interests involved, including those of the Union producers, importers, and users. (90) The Union industry is composed of around 40 producers, located in many different Member States of the Union, and employing directly more than 180 000 people in relation to the 25 products concerned in the period 2013-2017. It has been established that the Union industry faces a threat of serious injury caused by an increase of imports. It is recalled that the Union industry has not benefited from an increase in consumption and that the economic situation of the Union industry remains fragile and vulnerable to further increase of imports. The strategic importance of the steel industry has long been recognised (14). It is in the Union interest to have a healthy and competitive steel industry. It is clear that if no measures are taken, both the prices and the market share of the Union producers will further decrease resulting in reduced production, increased financial losses and loss of employment, both in the steel industry and in related industries. Imposing provisional safeguard measures will temporary remedy the serious injury and facilitate the adjustment by the Union industry. (91) Users and importers, in general, seek the lowest possible price for steel, and it is clear that, without measures, prices would be lower. However, it is also in their interests to have a competitive and viable Union steel industry, able to meet their future needs. (92) In this context, several interested parties to the investigation have claimed that it would not be in the interest of the Union to impose provisional safeguard measures. They claim that measures would almost certainly result in a supply shortage and would therefore place that Union industry in a stronger negotiating position to exert pressure on prices. They further argued that the sources of supply are already limited by the imposition of anti-dumping and anti-subsidy measures and that products which are not available from Union producers or not available sufficiently or with the proper technical specifications must be excluded from safeguard measures. (93) In order to strike the right balance between the various legitimate interests and since the threat of serious injury is mainly linked in this case to the existence of trade diversion, the Commission considers that the form of the safeguard measures should preserve historical import levels, and that only imports in excess of this level should be subjected to them. In this respect, a system of Tariff Rate Quotas under which no obstacle is raised against traditional trade flows guarantees that the safeguard measures are in line with the Union interest. Such a form of measure would prevent the negative effects of trade diversion for the Union industry, while at the same time preserve traditional trade supply sources and effective competition in the steel market. (94) In these circumstances, the Commission considers that the risk that the adopted measure triggers a supply shortage or a price increase is not material. Similarly, the claim that certain specific product categories must be excluded from safeguard measures as they are not available from Union producers or not available sufficiently or with the proper technical specifications should be rejected since traditional trade flows will be guaranteed. (95) Therefore, on balance, the Commission provisionally concludes that the Union interest requires the adoption of provisional safeguard measures under the specific form of a tariff increase which will be applied beyond traditional trade flows on a product category basis. X. CONCLUSIONS AND ADOPTION OF PROVISIONAL MEASURES 1. Adoption of provisional measures (96) It was preliminary concluded that the Union steel industry is in a situation of threat of serious injury for the 23 product categories under assessment and that this situation is likely to develop into actual serious injury in the foreseeable future. Given the critical circumstances, it is considered that provisional safeguard measures should be taken in order to prevent damage to the EU steel industry which would be difficult to repair before the conclusion of the current investigation. 2. Form and level of measures (97) For the selection of the appropriate form of measure, the Commission considered the three following elements. First, serious injury to the global Union steel industry is likely to materialise due to the diversion of steel exports to the US to the EU as a consequence of the Section 232 measures. Second, it is considered that the openness of the Union market should be preserved and the traditional flow of imports should be maintained. Indeed, it is basically the excess of imports above these traditional trade flows that are considered to be the main threat for the situation of the steel industry. Finally, in conformity with Article 7(2) of Regulation (EU) 2015/478 and the Union's international obligations, in particular Article 6 of the WTO Agreement on Safeguards, the provisional measures should take the form of tariff measures. (98) On that basis the Commission considers that, as mentioned in recital (93), the provisional safeguard measures should take the form of a system of tariff rate quotas in excess of which an additional duty will be paid. To ensure access to the Union market to all traditional suppliers, such tariff rate quotas should be based on the average of the annual level of imports in the years 2015, 2016, and 2017. As the tariff rate quotas will be in operation for 200 calendar days, the quotas should be set at a corresponding pro-rata level to the annual figure. (99) The additional above-quota duty rate should be fixed at a level which is consistent with the aim of preventing serious injury to the Union industry. Given the conclusions on threat of serious injury and the fact that serious injury did not occur yet in overall terms, the Commission considers that calculating an injury margin on the basis of the constructed average non-injurious price per tonne of the Union industry's products in the most recent period does not seem to be appropriate. (100) Under these circumstances, the Commission rather considers it more appropriate to take a forward-looking approach to assessing the level of the duty necessary to deter imports in excess of traditional trade flows from materialising and producing serious injury to the Union industry once the level of the quota has been reached. (101) In this respect, the Union industry has submitted two complementary methods to calculate a sufficiently deterring tariff, which the Commission finds adequate for such purpose: the first is a partial equilibrium model of the Union market for steel, whereas the second calculates contribution margins for steel products. (102) A partial equilibrium model is a set of demand and supply equations focusing on one part of the economy and applying the ceteris paribus assumption to the rest of the economy. It also assumes that the macroeconomic impacts of the scenario that is analysed are not large enough to influence macroeconomic aggregates such as the overall wage level in an economy. (103) The model proposed by the Union industry is based on publically available code that is programmed and solved in a spreadsheet-software. Partial equilibrium models more broadly are a standard tool for trade policy analysis by investigating authorities, including the Commission. (104) The model, as most others, applies the so-called Armington assumption that products from different origins are imperfect substitutes. The model looks at the Union market only using a supply function each for Union domestic supply, import supply by countries subject to safeguards and import supply by countries exempted from safeguards. Finally, it employs an Union demand function that responds to the overall price level to determine demand for steel at the aggregate level and distributes this according to relative prices to the three mentioned sources of supply. This latter process is governed by the so-called Armington Elasticities, i.e. economic parameters representing the elasticity of substitution between products from different countries of origin that differ between product types and markets. (105) The data for the model comes from Eurofer and Eurostat. The Armington Elasticities, as well as the supply and demand elasticities come from established sources such as the U.S. ITC and the Global Trade Analysis Project (GTAP). The Armington Elasticity is set at 3,75, the demand elasticity is set at  0,5 and the three supply elasticities are set at 4 in accordance with these sources. (106) Being a one-country-model certain explicit and implicit assumptions need to be made, notably concerning the U.S. steel market and the impact of the measures imposed by invoking Section 232. (107) First, it is assumed that these measures will succeed in excluding from the U.S. market the current exports of countries subjected to Section 232 measures. In the next step, the proportion of these excluded exports that will be diverted towards the EU market for each producer country currently exporting to the U.S. is calculated according to a methodology under which four different criteria are considered and weighted: distance to the Union, availability in the relevant region of countries capable of absorbing diverted exports, existence of countries in the region with significant overcapacity, and the existence in the country of trade defence measures in place. According to this calculation, 72 % of current US imports of steel will be diverted to the EU market, which corresponds to 55 % of total Union imports of steel in 2017. It is further assumed that these additional imports will displace Union production of the same amount. (108) The model is specified with the above mentioned parameters and the market data corrected for the assumptions made in the two previous recitals. The model is then solved with experiments of various magnitudes of a Union out-of-quota safeguard tariff. The results of the model predict that a tariff of 25 % would allow import levels that are about 19 % higher than in the reference period of 2015-2017. A tariff of 32 % would still allow 10 % more imports than in the reference period. A tariff of 41 % would, on the other hand, suppress imports to their 2015-2017 level. (109) The results of the macroeconomic trade model are complemented with a series of microeconomic simulations of typical contribution margins for 12 different product categories under assessment. The assumption behind the analysis is that in case of falling prices, producers would continue to fully utilize their capacities and export to the Union as long as variable costs are covered. The margin between the sales price and variable costs is termed the contribution margin. In other words, a producer would continue producing as long as the contribution margin is non-negative. The analysis establishes for each of the twelve product categories under assessment the Union landed price at which the contribution margin for exporters to the EU would be entirely exhausted. The spread between this price and the non-injurious domestic price on the Union market should then be the out-of-quota tariff necessary to guarantee a non-injurious price level on the Union market. (110) The analysis uses a basket of raw material prices based on Metal Bulleting public indices, variable cost of Chinese firms from the CRU database and assumed freight costs of $60/tonne between China and the EU, which is stated to be a conservative estimate. It concludes that contribution margins and thus the necessary deterrent out-of-quota tariffs should be in the range of 19-45 %, with a median of 34 %, which would essentially confirm the order of magnitude of the out-of-quota tariff identified by the partial equilibrium model. (111) On the basis of the above, the Commission has preliminary established that a provisional 25 % out-of-quota tariff would be sufficient to prevent serious injury from occurring. This lower tariff than the 32 % resulting from the model for ensuring a traditional trade plus 10 % import flow increase represents a cautious approach, having regard to the Union interest, and pending comments from interested parties after the adoption of the provisional measures and a closer study of the evolution of imports before the imposition of definitive measures. 3. Administration of the quotas (112) The best way of ensuring optimal use of the tariff quotas is to allocate them in the chronological order of the dates on which declarations of release for free circulation are accepted, as provided for in Commission Implementing Regulation (EU) 2015/2447 (15). Equal and continuous access to the quotas should be ensured for all Union importers. This method of administration calls for close cooperation between the Member States and the Commission. (113) The eligibility of imported goods from developing countries to be excluded from the tariff quotas is dependent on the origin of the goods. The criteria for determining non-preferential origin currently in force in the Union should therefore be applied. (114) For the purpose of the provisional measures, in order to permit traditional trade flows to continue, a specific quota will be determined for each of the product categories on which this Regulation imposes provisional measures, irrespectively of their country of origin. The remainder of the investigation will determine whether an allocation of quota by exporting country is desirable in order to ensure traditional trade flows from these countries and having regard to the impact of the provisional measures. In particular, the Commission will have to consider the potential effect of the anti-dumping and anti-subsidy measures currently in force on the allocation and usage of a per-country quota. 4. Applicable anti-dumping and anti-subsidy measures (115) Once the determined free-of-duty quota is reached, the safeguard measures will apply. (116) Several interested parties claimed that the combination of the already imposed anti-dumping and countervailing measures on many product categories with the safeguard measures on those same imports would place an undesirably onerous burden on certain exporting producers seeking to export to the EU, which may have the effect of denying them access to the Union market. (117) Indeed, for 12 steel product categories covered by the current provisional safeguard measures, some countries of origin are currently subject to anti-dumping and countervailing duties. It is therefore necessary to consider whether the cumulation of these measures with the safeguard measures would not lead to a greater effect than desirable (16). In order to avoid the imposition of double remedies, whenever the tariff quota is exceeded, the level of the existing anti-dumping and countervailing will be suspended or reduced to ensure that the combined effect of these measures does not exceed the highest level of the safeguard or anti-dumping/countervailing duties in place. 5. Duration (118) The provisional measures should apply for 200 calendar days from the date on which this Regulation enters into force. XI. EXCLUSIONS OF CERTAIN COUNTRIES FROM THE SCOPE OF THE PROVISIONAL MEASURES (119) In accordance with Article 18 of Regulation 2015/478 and the international obligations of the Union, the provisional measures should not apply to any product originating in a developing country as long as its share of imports of that product into the Union does not exceed 3 %, provided that developing country members of the WTO with less than a 3 % import share, collectively account for not more than 9 % of total Union imports of the product concerned. (120) The preliminary determination made by the Commission shows that the product categories concerned originating in certain developing countries meet the requirements to benefit from the abovementioned derogation. Annex IV (List of products originating in developing countries to which the provisional measures apply) specifies the developing countries for the purposes of this Regulation. It also indicates for each of the 23 product categories the developing countries to which the provisional measures apply. The Commission considers it appropriate at this stage to calculate the volume of imports from developing countries on the basis of each product category since the tariff rate quota is also established by reference to traditional trade flows from each category individually. This is without prejudice as to future decisions regarding whether a country can be considered as a developing country. (121) As set out in recital (80) above, on account of the close integration of markets with EEA members, the overall figures of imports from these countries, and the low risk of trade diversion, the Commission considers that the products under assessment originating in Norway, Iceland, and Liechtenstein should be excluded from the application of this Regulation, HAS ADOPTED THIS REGULATION: Article 1 1. Tariff quotas are hereby opened in relation to imports into the Union of each of the 23 product categories listed in Annex I for a period of 200 days from the entry into force of this Regulation. 2. Tariff quotas are specified in Annex V (defined by reference to the CN codes specified in relation to it). 3. Where the relevant tariff quota is exhausted or where imports of the product categories do not benefit from the relevant tariff quota, an additional duty at the rate of 25 % shall be levied. That additional duty shall apply to the customs value of the product being imported. Article 2 1. The origin of any product to which this Regulation applies shall be determined in accordance with the provisions in force in the Union relating to non-preferential origin. 2. Unless otherwise specified, the relevant provisions in force concerning customs duties shall apply. Article 3 The tariff quotas shall be managed by the Commission and the Member States in accordance with the management system for tariff quotas provided for in Articles 49 to 54 of Commission Implementing Regulation (EU) 2015/2447. Article 4 Imports of the product categories referred to in Article 1, which are already on their way to the Union on the date of entry into force of this Regulation, whose destination cannot be changed, shall not be attributed to the tariff quotas, or subject to the additional duty specified in Article 1, and may be put into free circulation. Article 5 The Member States and the Commission shall cooperate closely to ensure compliance with this Regulation. Article 6 1. Subject to paragraph 2, imports of the 23 product categories specified in Annex I originating in one of the developing countries shall, as specified in Annex IV, not be subject to the tariff quotas or subject to the additional duty referred to in Article 1. 2. For each of the 23 product categories, Annex IV specifies the originating developing countries which shall be subject to the measures set out in Article 1. Article 7 Products originating in Norway, Iceland, and Liechtenstein shall not be subject to the measures set out in Article 1. Article 8 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 83, 27.3.2015, p. 16. (2) OJ L 123, 19.5.2015, p. 33. (3) OJ C 111, 26.3.2018, p. 29. (4) OJ C 225, 28.6.2018, p. 54. (5) Prior surveillance measures were adopted in April 2018 through the Commission Implementing Regulation (EU) 2016/670 of 28 April 2016 introducing prior Union surveillance of imports of certain iron and steel products originating in certain third countries (OJ L 115, 29.4.2016, p. 37). (6) OJ C 225, 28.6.2018, p. 54. (7) Case No COMP/ECSC.1351 Usinor/Arbed/Aceralia and Case No COMP/M.4137, Mittal/Arcelor. (8) In particular, see Section IV and Section VI 1 and 2. (9) Cf. reports from the 83rd and 84th OECD Steel Committee, available at http://www.oecd.org/sti/ind/steel.htm (10) Idem, 83rd report. (11) Press release U.S. Secretary Ross, Department of Commerce, https://www.commerce.gov/news/press-releases/2018/02/secretary-ross-releases-steel-and-aluminum-232-reports-coordination (12) Report by U.S. Department of Commerce under Section 232, https://www.commerce.gov/sites/commerce.gov/files/the_effect_of_imports_of_steel_on_the_national_security_-_with_redactions_-_20180111.pdf (13) Communication from the Commission to the European Parliament, the European Council, the Council, the European Economic and Social Committee, the Committee of the Regions, and the European Investment Bank: Steel: Preserving sustainable jobs and growth in Europe, COM(2016) 155 final, 16.3.2016. (14) Communication from the Commission to the European Parliament, the European Council, the Council, the European Economic and Social Committee, the Committee of the Regions and the European Investment Bank of 16.3.2016, Steel: Preserving sustainable jobs and growth in Europe, COM(2016)155 final) (15) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). (16) Regulation (EU) 2015/477 of the European Parliament and of the Council of 11 March 2015 on measures that the Union may take in relation to the combined effect of anti-dumping or anti-subsidy measures with safeguard measures (OJ L 83, 27.3.2015, p. 11). ANNEX I  Products concerned Product Number Product category CN Codes 1 Non Alloy and Other Alloy Hot Rolled Sheets and Strips 7208 10 00 , 7208 25 00 , 7208 26 00 , 7208 27 00 , 7208 36 00 , 7208 37 00 , 7208 38 00 , 7208 39 00 , 7208 40 00 , 7208 52 10 , 7208 52 99 , 7208 53 10 , 7208 53 90 , 7208 54 00 , 7211 13 00 , 7211 14 00 , 7211 19 00 , 7212 60 00 , 7225 19 10 , 7225 30 10 , 7225 30 30 , 7225 30 90 , 7225 40 15 , 7225 40 90 , 7226 19 10 , 7226 91 20 , 7226 91 91 , 7226 91 99 2 Non Alloy and Other Alloy Cold Rolled Sheets 7209 15 00 , 7209 16 90 , 7209 17 90 , 7209 18 91 , 7209 25 00 , 7209 26 90 , 7209 27 90 , 7209 28 90 , 7209 90 20 , 7209 90 80 , 7211 23 20 , 7211 23 30 , 7211 23 80 , 7211 29 00 , 7211 90 20 , 7211 90 80 , 7225 50 20 , 7225 50 80 , 7225 99 00 , 7226 20 00 , 7226 92 00 3 Electrical Sheets (other than GOES) 7209 16 10 , 7209 17 10 , 7209 18 10 , 7209 26 10 , 7209 27 10 , 7209 28 10 , 7225 19 90 , 7226 19 80 4 Metallic Coated Sheets 7210 20 00 , 7210 30 00 , 7210 41 00 , 7210 49 00 , 7210 61 00 , 7210 69 00 , 7210 90 80 , 7212 20 00 , 7212 30 00 , 7212 50 20 , 7212 50 30 , 7212 50 40 , 7212 50 61 , 7212 50 69 , 7212 50 90 , 7225 91 00 , 7225 92 00 , 7226 99 10 , 7226 99 30 , 7226 99 70 5 Organic Coated Sheets 7210 70 80 , 7212 40 80 6 Tin Mill products 7209 18 99 , 7210 11 00 , 7210 12 20 , 7210 12 80 , 7210 50 00 , 7210 70 10 , 7210 90 40 , 7212 10 10 , 7212 10 90 , 7212 40 20 7 Non Alloy and Other Alloy Quarto Plates 7208 51 20 , 7208 51 91 , 7208 51 98 , 7208 52 91 , 7208 90 20 , 7208 90 80 , 7210 90 30 , 7225 40 12 , 7225 40 40 , 7225 40 60 8 Stainless Hot Rolled Sheets and Strips 7219 11 00 , 7219 12 10 , 7219 12 90 , 7219 13 10 , 7219 13 90 , 7219 14 10 , 7219 14 90 , 7219 22 10 , 7219 22 90 , 7219 23 00 , 7219 24 00 , 7220 11 00 , 7220 12 00 9 Stainless Cold Rolled Sheets and Strips 7219 31 00 , 7219 32 10 , 7219 32 90 , 7219 33 10 , 7219 33 90 , 7219 34 10 , 7219 34 90 , 7219 35 10 , 7219 35 90 , 7219 90 20 , 7219 90 80 , 7220 20 21 , 7220 20 29 , 7220 20 41 , 7220 20 49 , 7220 20 81 , 7220 20 89 , 7220 90 20 , 7220 90 80 12 Non Alloy and Other Alloy Merchant Bars and Light Sections 7214 30 00 , 7214 91 10 , 7214 91 90 , 7214 99 31 , 7214 99 39 , 7214 99 50 , 7214 99 71 , 7214 99 79 , 7214 99 95 , 7215 90 00 , 7216 10 00 , 7216 21 00 , 7216 22 00 , 7216 40 10 , 7216 40 90 , 7216 50 10 , 7216 50 91 , 7216 50 99 , 7216 99 00 , 7228 10 20 , 7228 20 10 , 7228 20 91 , 7228 30 20 , 7228 30 41 , 7228 30 49 , 7228 30 61 , 7228 30 69 , 7228 30 70 , 7228 30 89 , 7228 60 20 , 7228 60 80 , 7228 70 10 , 7228 70 90 , 7228 80 00 13 Rebars 7214 20 00 , 7214 99 10 14 Stainless Bars and Light Sections 7222 11 11 , 7222 11 19 , 7222 11 81 , 7222 11 89 , 7222 19 10 , 7222 19 90 , 7222 20 11 , 7222 20 19 , 7222 20 21 , 7222 20 29 , 7222 20 31 , 7222 20 39 , 7222 20 81 , 7222 20 89 , 7222 30 51 , 7222 30 91 , 7222 30 97 , 7222 40 10 , 7222 40 50 , 7222 40 90 15 Stainless Wire Rod 7221 00 10 , 7221 00 90 16 Non Alloy and Other Alloy Wire Rod 7213 10 00 , 7213 20 00 , 7213 91 10 , 7213 91 20 , 7213 91 41 , 7213 91 49 , 7213 91 70 , 7213 91 90 , 7213 99 10 , 7213 99 90 , 7227 10 00 , 7227 20 00 , 7227 90 10 , 7227 90 50 , 7227 90 95 17 Angles, Shapes and Sections of Iron or Non Alloy Steel 7216 31 10 , 7216 31 90 , 7216 32 11 , 7216 32 19 , 7216 32 91 , 7216 32 99 , 7216 33 10 , 7216 33 90 18 Sheet Piling 7301 10 00 20 Gas pipes 7306 30 41 , 7306 30 49 , 7306 30 72 , 7306 30 77 21 Hollow sections 7306 61 10 , 7306 61 92 , 7306 61 99 22 Seamless Stainless Tubes and Pipes 7304 11 00 , 7304 22 00 , 7304 24 00 , 7304 41 00 , 7304 49 10 , 7304 49 93 , 7304 49 95 , 7304 49 99 23 Bearing Tubes and Pipes 7304 51 12 , 7304 51 18 , 7304 59 32 , 7304 59 38 25 Large welded tubes 7305 11 00 , 7305 12 00 , 7305 19 00 , 7305 20 00 , 7305 31 00 , 7305 39 00 , 7305 90 00 26 Other Welded Pipes 7306 11 10 , 7306 11 90 , 7306 19 10 , 7306 19 90 , 7306 21 00 , 7306 29 00 , 7306 30 11 , 7306 30 19 , 7306 30 80 , 7306 40 20 , 7306 40 80 , 7306 50 20 , 7306 50 80 , 7306 69 10 , 7306 69 90 , 7306 90 00 28 Non Alloy Wire 7217 10 10 , 7217 10 31 , 7217 10 39 , 7217 10 50 , 7217 10 90 , 7217 20 10 , 7217 20 30 , 7217 20 50 , 7217 20 90 , 7217 30 41 , 7217 30 49 , 7217 30 50 , 7217 30 90 , 7217 90 20 , 7217 90 50 , 7217 90 90 ANNEX II II.1  Growth in imports for the 23 product categories (in tonnes) Product Number Product category 2013 2014 2015 2016 2017 growth 2017 compared to 2013 1 Non Alloy and Other Alloy Hot Rolled Sheets and Strips 4 814 207 5 212 268 7 807 441 8 574 007 6 991 376 45 % 2 Non Alloy and Other Alloy Cold Rolled Sheets 1 832 159 1 903 092 2 759 877 1 998 437 2 462 471 34 % 3 Electrical Sheets (other than GOES) 266 559 285 132 280 256 318 496 379 649 42 % 4 Metallic Coated Sheets 1 854 963 2 202 856 2 687 715 3 911 752 4 980 452 168 % 5 Organic Coated Sheets 681 698 725 296 622 553 730 625 915 248 34 % 6 Tin Mill products 552 384 662 861 638 316 756 016 617 567 12 % 7 Non Alloy and Other Alloy Quarto Plates 1 419 767 1 959 605 2 554 930 2 814 802 2 530 630 78 % 8 Stainless Hot Rolled Sheets and Strips 175 836 233 028 269 697 351 075 436 173 148 % 9 Stainless Cold Rolled Sheets and Strips 697 457 1 017 613 787 521 843 352 976 108 40 % 12 Non Alloy and Other Alloy Merchant Bars and Light Sections 911 115 1 219 800 1 200 627 1 400 824 1 385 829 52 % 13 Rebars 527 008 972 602 1 430 014 1 292 971 1 191 445 126 % 14 Stainless Bars and Light Sections 113 071 147 453 142 416 147 811 159 577 41 % 15 Stainless Wire Rod 52 082 71 229 57 627 58 670 62 978 21 % 16 Non Alloy and Other Alloy Wire Rod 1 125 730 1 289 953 1 697 912 2 000 967 2 094 274 86 % 17 Angles, Shapes and Sections of Iron or Non Alloy Steel 223 669 277 507 268 014 388 041 262 745 17 % 18 Sheet Piling 15 870 16 503 14 051 36 970 85 054 436 % 20 Gas pipes 266 467 340 051 298 103 336 050 380 257 43 % 21 Hollow sections 461 263 552 874 574 490 725 545 820 667 78 % 22 Seamless Stainless Tubes and Pipes 32 581 38 782 39 719 42 510 42 701 31 % 23 Bearing Tubes and Pipes 7 489 9 426 11 944 9 773 8 663 16 % 25 Large welded tubes 286 939 411 273 209 524 159 219 1 044 534 264 % 26 Other Welded Pipes 474 949 491 934 510 548 540 386 571 167 20 % 28 Non Alloy Wire 573 988 722 719 692 714 736 500 722 633 26 % II.2  Growth in imports for the 23 product categories (in tonnes) Product Number Product category Q1 2017 Q1 2018 growth Q1 2017 vs. Q1 2018 1 Non Alloy and Other Alloy Hot Rolled Sheets and Strips 1 810 764 2 079 408 15 % 2 Non Alloy and Other Alloy Cold Rolled Sheets 679 628 630 459  7 % 3 Electrical Sheets (other than GOES) 80 836 114 451 42 % 4 Metallic Coated Sheets 1 482 049 1 190 741  20 % 5 Organic Coated Sheets 212 209 201 838  5 % 6 Tin Mill products 146 457 168 583 15 % 7 Non Alloy and Other Alloy Quarto Plates 676 207 640 176  5 % 8 Stainless Hot Rolled Sheets and Strips 122 092 107 577  12 % 9 Stainless Cold Rolled Sheets and Strips 229 981 280 549 22 % 12 Non Alloy and Other Alloy Merchant Bars and Light Sections 319 420 466 154 46 % 13 Rebars 210 505 551 316 162 % 14 Stainless Bars and Light Sections 40 602 49 988 23 % 15 Stainless Wire Rod 14 956 19 642 31 % 16 Non Alloy and Other Alloy Wire Rod 560 863 641 668 14 % 17 Angles, Shapes and Sections of Iron or Non Alloy Steel 73 733 139 670 89 % 18 Sheet Piling 19 947 20 326 2 % 20 Gas pipes 94 430 120 512 28 % 21 Hollow sections 223 618 256 998 15 % 22 Seamless Stainless Tubes and Pipes 12 411 12 399 0 % 23 Bearing Tubes and Pipes 1 316 1 498 14 % 25 Large welded tubes 48 791 51 285 5 % 26 Other Welded Pipes 145 059 153 106 6 % 28 Non Alloy Wire 176 299 202 450 15 % II.3  Growth in imports for the 5 product categories (in tonnes) Product Number Product category 2013 2014 2015 2016 2017 growth 2017 compared to 2013 10 Stainless Hot Rolled Quarto Plate 34 319 40 218 37 542 31 407 32 917  4 % 11 Grain-oriented electrical sheet 147 565 160 580 150 047 156 477 121 947  17 % 19 Railway Material 1 376 1 096 1 240 1 521 1 342  2 % 24 Other Seamless tubes 456 167 528 245 475 132 464 876 402 600  12 % 27 Non Alloy and Other Alloy Cold Finished Bars 456 791 521 976 484 927 459 327 458 310 0 % ANNEX III  Economic indicators for the 23 product categories Product 1 Non Alloy and Other Alloy Hot Rolled Sheets and Strips Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 30 225 632 31 095 524 33 121 273 34 158 703 32 768 375 Imports Volume (tonnes) 4 814 207 5 212 268 7 807 441 8 574 007 6 991 376 Market share (%) 15,9 % 16,8 % 23,6 % 25,1 % 21,3 % Unit prices (EUR/tonne) 463 442 396 351 492 Situation of EU producers Utilisation of capacity (%) 75 % 75 % 76 % 75 % 76 % Production (tonnes) 76 871 621 77 990 908 77 331 686 77 563 694 79 568 514 Sales volume in the EU (tonnes) 25 411 425 25 883 256 25 313 832 25 584 696 25 776 999 Market share (%) 84,1 % 83,2 % 76,4 % 74,9 % 78,7 % Unit sales price (EUR/tonne) 519 493 455 422 556 Net profit/loss on EU sales (in %)  1,9 % 0,0 %  3,1 %  1,0 % 7,8 % Employment (end of period) 37 467 35 573 35 038 33 557 34 815 Stock 2 572 574 2 580 258 2 585 958 2 617 556 2 749 280 Cashflow 448 135 738 1 065 492 450 763 891 666 603 485 811 1 369 472 142 ROCE (%)  3,8 % 1,0 %  6,6 %  1,0 % 7,7 % Price comparison for 2017 Price undercutting 11,5 % Product 2 Non Alloy and Other Alloy Cold Rolled Sheets Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 9 772 904 9 728 449 10 353 391 9 849 904 10 085 487 Imports Volume (tonnes) 1 832 159 1 903 092 2 759 877 1 998 437 2 462 471 Market share (%) 18,7 % 19,6 % 26,7 % 20,3 % 24,4 % Unit prices (EUR/tonne) 566 546 485 474 606 Situation of EU producers Utilisation of capacity (%) 71 % 75 % 75 % 75 % 77 % Production (tonnes) 40 855 196 41 632 189 41 639 946 41 738 974 42 811 283 Sales volume in the EU (tonnes) 7 920 370 7 805 648 7 570 764 7 829 002 7 602 288 Market share (%) 81,0 % 80,2 % 73,1 % 79,5 % 75,4 % Unit sales price (EUR/tonne) 588 558 522 495 633 Net profit/loss on EU sales (in %)  4,4 %  2,8 %  3,0 % 0,6 % 9,8 % Employment (end of period) 12 690 11 973 11 550 11 230 11 264 Stock 1 078 838 1 052 246 1 064 061 1 054 347 1 093 798 Cashflow 200 559 843 413 849 620 324 264 435 454 766 919 375 807 983 ROCE (%)  8,0 %  2,4 %  12,8 %  3,1 % 4,0 % Price comparison for 2017 Price undercutting 4,3 % Product 3 Electrical Sheets (other than GOES) Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 1 267 827 1 287 448 1 223 892 1 255 417 1 350 354 Imports Volume (tonnes) 266 559 285 132 280 256 318 496 379 649 Market share (%) 21,0 % 22,1 % 22,9 % 25,4 % 28,1 % Unit prices (EUR/tonne) 648 617 578 502 642 Situation of EU producers Utilisation of capacity (%) 87 % 80 % 80 % 82 % 81 % Production (tonnes) 1 080 894 1 110 013 1 052 273 1 032 560 1 114 309 Sales volume in the EU (tonnes) 1 001 268 1 002 316 943 636 936 553 969 977 Market share (%) 79,0 % 77,9 % 77,1 % 74,6 % 71,8 % Unit sales price (EUR/tonne) 705 657 606 576 699 Net profit/loss on EU sales (in %)  8,9 %  8,1 %  13,0 %  14,3 %  3,2 % Employment (end of period) 1 522 1 707 2 087 2 069 2 065 Stock 45 680 136 605 142 998 125 466 148 259 Cashflow 110 221 498 213 556 132 127 226 053 131 151 436  89 295 095 ROCE (%)  18,3 %  11,7 %  38,3 %  17,9 %  3,4 % Price comparison for 2017 Price undercutting 8,1 % Product 4 Metallic Coated Sheets Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 23 229 673 24 289 751 25 840 225 27 439 848 28 231 862 Imports Volume (tonnes) 1 854 963 2 202 856 2 687 715 3 911 752 4 980 452 Market share (%) 8,0 % 9,1 % 10,4 % 14,3 % 17,6 % Unit prices (EUR/tonne) 679 657 615 530 662 Situation of EU producers Utilisation of capacity (%) 78 % 82 % 84 % 86 % 84 % Production (tonnes) 27 930 059 29 517 243 29 875 495 29 905 847 30 450 568 Sales volume in the EU (tonnes) 21 344 052 22 056 052 23 118 423 23 490 212 23 218 040 Market share (%) 91,9 % 90,8 % 89,5 % 85,6 % 82,2 % Unit sales price (EUR/tonne) 682 654 614 586 711 Net profit/loss on EU sales (in %) 1,9 % 5,4 % 5,5 % 7,9 % 11,7 % Employment (end of period) 28 915 28 243 28 749 29 863 29 648 Stock 1 970 500 2 433 422 2 498 143 2 329 341 2 597 133 Cashflow 807 884 294 1 353 026 892 1 343 062 742 1 720 354 890 2 020 588 339 ROCE (%)  6,8 %  0,9 %  10,4 %  1,7 % 6,0 % Price comparison for 2017 Price undercutting 7,0 % Product 5 Organic Coated Sheets Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 4 533 256 4 823 144 4 809 384 5 121 927 5 221 575 Imports Volume (tonnes) 681 698 725 296 622 553 730 625 915 248 Market share (%) 15,0 % 15,0 % 12,9 % 14,3 % 17,5 % Unit prices (EUR/tonne) 854 813 813 709 853 Situation of EU producers Utilisation of capacity (%) 70 % 76 % 74 % 76 % 75 % Production (tonnes) 4 479 238 4 564 346 4 574 414 4 863 169 4 940 410 Sales volume in the EU (tonnes) 3 851 467 4 097 788 4 186 771 4 391 169 4 306 231 Market share (%) 85,0 % 85,0 % 87,1 % 85,7 % 82,5 % Unit sales price (EUR/tonne) 898 868 829 791 934 Net profit/loss on EU sales (in %)  1,7 % 1,4 % 1,1 % 3,7 % 3,9 % Employment (end of period) 6 377 6 272 6 047 6 150 6 095 Stock 239 236 182 275 197 241 214 384 258 114 Cashflow 152 893 378 351 790 418 321 603 588 361 237 401 79 886 901 ROCE (%)  7,6 %  2,1 %  12,9 %  2,7 % 3,7 % Price comparison for 2017 Price undercutting 8,6 % Product 6 Tin Mill Products Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 3 638 423 3 758 879 3 789 391 3 792 575 3 695 205 Imports Volume (tonnes) 552 384 662 861 638 316 756 016 617 567 Market share (%) 15,2 % 17,6 % 16,8 % 19,9 % 16,7 % Unit prices (EUR/tonne) 822 792 781 667 753 Situation of EU producers Utilisation of capacity (%) 82 % 84 % 84 % 82 % 84 % Production (tonnes) 4 223 583 4 315 402 4 353 002 4 302 367 4 295 575 Sales volume in the EU (tonnes) 3 085 602 3 095 745 3 150 741 3 036 316 3 077 185 Market share (%) 84,8 % 82,4 % 83,1 % 80,1 % 83,3 % Unit sales price (EUR/tonne) 845 821 789 728 812 Net profit/loss on EU sales (in %) 1,7 % 4,1 % 4,8 % 4,6 % 3,1 % Employment (end of period) 7 939 7 660 7 683 7 819 7 424 Stock 380 445 394 384 394 712 297 877 356 460 Cashflow 117 064 184 201 350 074 291 440 814 272 002 110 133 250 945 ROCE (%)  18,6 %  10,1 %  35,2 %  20,4 %  25,0 % Price comparison for 2017 Price undercutting 7,3 % Product 7 Non Alloy and Other Alloy Quarto Plates Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 10 148 839 10 375 274 10 934 966 11 058 596 11 059 068 Imports Volume (tonnes) 1 419 767 1 959 605 2 554 930 2 814 802 2 530 630 Market share (%) 14,0 % 18,9 % 23,4 % 25,5 % 22,9 % Unit prices (EUR/tonne) 513 492 474 403 533 Situation of EU producers Utilisation of capacity (%) 58 % 62 % 62 % 63 % 65 % Production (tonnes) 10 749 475 11 240 103 10 608 260 10 244 950 10 581 040 Sales volume in the EU (tonnes) 8 727 826 8 414 892 8 377 455 8 242 865 8 527 686 Market share (%) 14,0 % 18,9 % 23,4 % 25,5 % 22,9 % Unit sales price (EUR/tonne) 700 676 714 582 692 Net profit/loss on EU sales (in %)  9,4 %  8,9 %  4,0 %  7,5 % 3,2 % Employment (end of period) 18 472 17 628 17 177 16 763 16 211 Stock 707 152 788 008 896 708 862 084 819 690 Cashflow 45 651 999 123 399 207 426 592 285  44 547 318 205 976 592 ROCE (%)  12,2 %  0,3 %  3,3 %  9,9 %  1,5 % Price comparison for 2017 Price undercutting 23,0 % Product 8 Stainless Hot Rolled Sheets and Strips Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 1 168 291 1 352 875 1 590 437 1 807 242 1 487 848 Imports Volume (tonnes) 175 836 233 028 269 697 351 075 436 173 Market share (%) 15,1 % 17,2 % 17,0 % 19,4 % 29,3 % Unit prices (EUR/tonne) 2 011 1 926 1 877 1 518 1 822 Situation of EU producers Utilisation of capacity (%) 61 % 65 % 69 % 73 % 73 % Production (tonnes) 3 334 814 3 525 794 3 664 821 3 842 503 3 799 867 Sales volume in the EU (tonnes) 991 962 1 119 435 1 320 528 1 455 714 1 050 966 Market share (%) 84,9 % 82,7 % 83,0 % 80,5 % 70,6 % Unit sales price (EUR/tonne) 2 023 2 013 2 028 1 792 2 115 Net profit/loss on EU sales (in %)  4,2 %  0,3 % 4,0 % 4,9 % 9,2 % Employment (end of period) 5 439 4 914 4 464 4 271 4 133 Stock 103 375 131 557 123 098 106 508 93 335 Cashflow 144 497 251 182 932 062 613 851 975 116 754 324 218 815 195 ROCE (%)  33,7 %  37,1 %  1,5 %  0,4 % 13,6 % Price comparison for 2017 Price undercutting 13,9 % Product 9 Stainless Cold Rolled Sheets and Strips Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 3 362 718 3 671 898 3 587 237 3 913 974 3 816 472 Imports Volume (tonnes) 697 457 1 017 613 787 521 843 352 976 108 Market share (%) 20,7 % 27,7 % 22,0 % 21,5 % 25,6 % Unit prices (EUR/tonne) 2 098 1 985 2 064 1 782 2 023 Situation of EU producers Utilisation of capacity (%) 71 % 76 % 80 % 84 % 84 % Production (tonnes) 3 076 074 3 016 723 3 139 572 3 425 201 3 114 323 Sales volume in the EU (tonnes) 2 664 602 2 653 177 2 798 719 3 070 197 2 839 979 Market share (%) 79,2 % 72,3 % 78,0 % 78,4 % 74,4 % Unit sales price (EUR/tonne) 2 259 2 272 2 238 2 014 2 323 Net profit/loss on EU sales (in %)  4,2 %  2,7 % 2,4 % 5,5 % 9,4 % Employment (end of period) 10 205 9 483 9 220 8 892 8 812 Stock 179 087 206 956 219 170 215 904 213 931 Cashflow 135 463 456 45 971 825 847 696 098 450 355 017 685 492 711 ROCE (%)  12,4 %  7,7 % 8,5 % 10,6 % 21,5 % Price comparison for 2017 Price undercutting 12,9 % Product 12 Non Alloy and Other Alloy Merchant Bars and light Sections Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 11 891 558 12 422 902 12 297 356 12 678 733 13 617 607 Imports Volume (tonnes) 911 115 1 219 800 1 200 627 1 400 824 1 385 829 Market share (%) 7,7 % 9,8 % 9,8 % 11,0 % 10,2 % Unit prices (EUR/tonne) 699 657 640 531 641 Situation of EU producers Utilisation of capacity (%) 79 % 82 % 80 % 80 % 74 % Production (tonnes) 12 132 593 12 585 360 12 301 986 11 839 241 12 427 808 Sales volume in the EU (tonnes) 10 964 010 11 189 221 11 095 204 11 276 054 12 230 774 Market share (%) 92,2 % 90,1 % 90,2 % 88,9 % 89,8 % Unit sales price (EUR/tonne) 632 613 573 520 592 Net profit/loss on EU sales (in %) 2,2 % 3,4 % 2,4 % 0,8 % 3,6 % Employment (end of period) 9 537 9 734 10 057 10 342 10 486 Stock 749 386 888 456 914 268 943 355 1 023 612 Cashflow 220 994 774 264 742 034 272 433 127 255 904 385 123 997 731 ROCE (%)  1,2 % 3,7 % 3,3 % 3,9 % 6,9 % Price comparison for 2017 Price undercutting  8,3 % Product 13 Rebars Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 9 617 685 10 359 993 10 664 689 11 099 947 11 253 309 Imports Volume (tonnes) 527 008 972 602 1 430 014 1 292 971 1 191 445 Market share (%) 5,5 % 9,4 % 13,4 % 11,6 % 10,6 % Unit prices (EUR/tonne) 475 446 388 353 441 Situation of EU producers Utilisation of capacity (%) 72 % 72 % 71 % 73 % 67 % Production (tonnes) 13 171 558 13 019 699 12 763 140 13 191 436 12 494 712 Sales volume in the EU (tonnes) 8 906 120 9 187 941 9 019 809 9 568 119 9 848 615 Market share (%) 92,6 % 88,7 % 84,6 % 86,2 % 87,5 % Unit sales price (EUR/tonne) 460 437 386 367 436 Net profit/loss on EU sales (in %)  2,0 %  2,5 %  2,6 % 3,4 % 4,8 % Employment (end of period) 5 563 5 441 5 529 5 634 5 457 Stock 761 808 683 591 642 506 602 948 659 484 Cashflow 20 571 082 14 116 433 53 015 513 165 167 521 249 292 475 ROCE (%) 0,9 % 2,4 % 1,9 % 6,2 % 9,3 % Price comparison for 2017 Price undercutting  1,3 % Product 14 Stainless Bars and light Shapes Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 526 080 593 501 593 530 630 737 632 804 Imports Volume (tonnes) 113 071 147 453 142 416 147 811 159 577 Market share (%) 21,5 % 24,8 % 24,0 % 23,4 % 25,2 % Unit prices (EUR/tonne) 3 092 2 894 3 035 2 590 2 885 Situation of EU producers Utilisation of capacity (%) 65 % 68 % 68 % 69 % 72 % Production (tonnes) 527 386 597 178 599 927 637 938 641 446 Sales volume in the EU (tonnes) 411 655 444 339 450 094 482 314 472 247 Market share (%) 78,2 % 74,9 % 75,8 % 76,5 % 74,6 % Unit sales price (EUR/tonne) 2 988 2 969 2 838 2 404 2 807 Net profit/loss on EU sales (in %) 5,2 % 5,6 % 4,1 % 2,3 % 5,8 % Employment (end of period) 3 680 3 766 3 737 3 789 3 844 Stock 83 561 91 900 89 676 90 409 90 893 Cashflow 111 869 518 142 849 693 191 511 047 155 623 001 145 832 442 ROCE (%) 1,0 % 4,3 % 1,4 %  0,7 % 4,9 % Price comparison for 2017 Price undercutting  2,8 % Product 15 Stainless Wire Rod Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 318 373 323 191 304 987 335 552 347 077 Imports Volume (tonnes) 52 082 71 229 57 627 58 670 62 978 Market share (%) 16,4 % 22,0 % 18,9 % 17,5 % 18,1 % Unit prices (EUR/tonne) 2 300 2 193 2 310 1 962 2 228 Situation of EU producers Utilisation of capacity (%) 63 % 64 % 65 % 69 % 71 % Production (tonnes) 373 010 383 586 388 273 412 892 449 392 Sales volume in the EU (tonnes) 266 290 251 961 247 359 276 880 284 098 Market share (%) 83,6 % 78,0 % 81,1 % 82,5 % 81,9 % Unit sales price (EUR/tonne) 2 480 2 516 2 382 2 022 2 417 Net profit/loss on EU sales (in %)  3,7 %  2,1 %  4,7 %  3,1 % 3,9 % Employment (end of period) 1 677 1 671 1 731 1 761 1 852 Stock 24 810 28 696 31 083 31 584 43 800 Cashflow 13 022 575 18 221 077 106 175 940 84 328 053 44 337 763 ROCE (%)  0,7 % 2,9 %  1,5 %  2,8 % 5,5 % Price comparison for 2017 Price undercutting 7,8 % Product 16 Non Alloy and Other Alloy Wire Rod Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 18 033 534 18 249 258 18 949 497 19 375 225 20 026 426 Imports Volume (tonnes) 1 125 730 1 289 953 1 697 912 2 000 967 2 094 274 Market share (%) 6,2 % 7,1 % 9,0 % 10,3 % 10,5 % Unit prices (EUR/tonne) 522 504 439 392 486 Situation of EU producers Utilisation of capacity (%) 80 % 84 % 83 % 81 % 83 % Production (tonnes) 19 765 154 19 775 715 20 436 595 20 037 883 20 757 864 Sales volume in the EU (tonnes) 16 782 585 16 828 358 17 108 877 17 222 468 17 795 595 Market share (%) 93,1 % 92,2 % 90,3 % 88,9 % 88,9 % Unit sales price (EUR/tonne) 509 492 443 420 505 Net profit/loss on EU sales (in %) 1,8 % 4,8 % 3,0 % 0,6 % 3,4 % Employment (end of period) 11 561 11 598 11 881 13 068 13 058 Stock 876 450 896 633 1 120 091 974 085 954 649 Cashflow 234 768 428 424 076 182 365 467 214 287 106 970 310 381 566 ROCE (%) 1,0 % 6,9 % 2,9 % 3,9 % 6,7 % Price comparison for 2017 Price undercutting 3,7 % Product 17 Angles shapes and sections of iron or non alloy steel Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 6 159 135 6 544 142 6 549 935 7 205 377 7 375 383 Imports Volume (tonnes) 223 669 277 507 268 014 388 041 262 745 Market share (%) 3,6 % 4,2 % 4,1 % 5,4 % 3,6 % Unit prices (EUR/tonne) 539 509 463 409 473 Situation of EU producers Utilisation of capacity (%) 64 % 69 % 71 % 72 % 72 % Production (tonnes) 8 583 668 8 590 216 8 894 223 9 400 691 9 605 365 Sales volume in the EU (tonnes) 5 935 432 6 266 353 6 281 426 6 817 231 7 112 453 Market share (%) 96,4 % 95,8 % 95,9 % 94,6 % 96,4 % Unit sales price (EUR/tonne) 471 471 449 417 463 Net profit/loss on EU sales (in %)  6,5 %  3,7 %  0,6 % 2,1 %  1,8 % Employment (end of period) 6 212 5 685 6 006 6 264 6 096 Stock 510 927 464 184 466 561 559 452 569 947 Cashflow  48 381 794 7 224 031 161 157 041 150 487 051  18 595 244 ROCE (%)  6,0 % 6,3 % 1,4 % 3,9 % 0,6 % Price comparison for 2017 Price undercutting  2,1 % Product 18 Sheet piling Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 574 025 637 684 577 270 584 985 626 863 Imports Volume (tonnes) 15 870 16 503 14 051 36 970 85 054 Market share (%) 2,8 % 2,6 % 2,4 % 6,3 % 13,6 % Unit prices (EUR/tonne) 787 765 1 126 651 629 Situation of EU producers Utilisation of capacity (%) 78 % 82 % 76 % 82 % 81 % Production (tonnes) 907 320 940 451 840 182 777 182 817 764 Sales volume in the EU (tonnes) 558 131 621 150 563 140 548 010 541 782 Market share (%) 97,2 % 97,4 % 97,6 % 93,7 % 86,4 % Unit sales price (EUR/tonne) 711 697 652 623 640 Net profit/loss on EU sales (in %) 6,8 % 11,5 % 8,8 % 14,0 % 3,7 % Employment (end of period) 949 971 951 981 995 Stock 49 762 47 610 58 744 68 417 75 616 Cashflow 58 272 442 68 732 139 63 936 644 86 404 634 40 555 786 ROCE (%)  9,3 % 6,8 % 6,7 % 10,3 % 1,5 % Price comparison for 2017 Price undercutting 1,7 % Product 20 Gas pipes Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 1 211 435 1 662 233 1 653 112 1 637 097 1 642 935 Imports Volume (tonnes) 266 467 340 051 298 103 336 050 380 257 Market share (%) 22,0 % 20,5 % 18,0 % 20,5 % 23,1 % Unit prices (EUR/tonne) 688 649 646 566 676 Situation of EU producers Utilisation of capacity (%) 37 % 38 % 38 % 40 % 37 % Production (tonnes) 1 053 283 1 460 549 1 471 772 1 396 933 1 392 404 Sales volume in the EU (tonnes) 944 903 1 322 070 1 354 273 1 300 727 1 262 560 Market share (%) 78,0 % 79,5 % 81,9 % 79,5 % 76,8 % Unit sales price (EUR/tonne) 717 666 619 580 693 Net profit/loss on EU sales (in %) 0,9 % 1,3 % 2,3 % 3,9 % 0,5 % Employment (end of period) 552 543 548 526 509 Stock 55 178 55 305 53 434 58 081 50 697 Cashflow 15 451 286 15 884 723 16 166 705 15 309 189 20 506 964 ROCE (%) 3,7 % 3,9 % 1,1 % 1,7 % 8,7 % Price comparison for 2017 Price undercutting 2,4 % Product 21 Hollow sections Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 3 347 996 3 407 926 3 511 951 3 885 748 4 028 730 Imports Volume (tonnes) 461 263 552 874 574 490 725 545 820 667 Market share (%) 13,8 % 16,2 % 16,4 % 18,7 % 20,4 % Unit prices (EUR/tonne) 599 571 553 497 618 Situation of EU producers Utilisation of capacity (%) 46 % 46 % 46 % 47 % 49 % Production (tonnes) 3 019 375 3 019 977 3 106 261 3 333 368 3 388 786 Sales volume in the EU (tonnes) 2 882 473 2 854 843 2 936 771 3 159 965 3 207 994 Market share (%) 86,1 % 83,8 % 83,6 % 81,3 % 79,6 % Unit sales price (EUR/tonne) 606 569 541 517 625 Net profit/loss on EU sales (in %)  2,7 %  3,9 %  3,3 % 0,2 %  0,5 % Employment (end of period) 1 073 1 124 1 200 1 209 1 181 Stock 160 442 138 981 146 353 107 826 149 537 Cashflow  9 630 441 13 389 861 23 807 058 13 000 201 21 372 166 ROCE (%)  2,4 %  5,3 %  6,2 %  0,6 % 7,2 % Price comparison for 2017 Price undercutting 1,2 % Product 22 Seamless stainless tubes and pipes Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 96 507 101 504 97 341 96 320 95 672 Imports Volume (tonnes) 32 581 38 782 39 719 42 510 42 701 Market share (%) 33,8 % 38,2 % 40,8 % 44,1 % 44,6 % Unit prices (EUR/tonne) 6 941 6 167 6 118 5 846 6 300 Situation of EU producers Utilisation of capacity (%) 6 % 7 % 6 % 6 % 6 % Production (tonnes) 116 630 124 135 101 291 101 831 92 357 Sales volume in the EU (tonnes) 61 822 61 708 56 802 53 196 52 083 Market share (%) 64,1 % 60,8 % 58,4 % 55,2 % 54,4 % Unit sales price (EUR/tonne) 7 913 7 740 8 318 7 361 7 993 Net profit/loss on EU sales (in %) 3,1 % 5,9 %  0,4 %  0,1 % 1,2 % Employment (end of period) 11 180 11 211 10 369 9 779 9 317 Stock 7 452 9 389 10 455 8 690 11 688 Cashflow 19 858 477 10 438 041  48 885 671 4 038 078  22 872 178 ROCE (%) 22,7 %  4,3 %  58,1 %  33,4 %  50,5 % Price comparison for 2017 Price undercutting 21,2 % Product 23 Bearing tubes and pipes Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 68 824 72 805 67 249 59 867 65 355 Imports Volume (tonnes) 7 489 9 426 11 944 9 773 8 663 Market share (%) 10,9 % 12,9 % 17,8 % 16,3 % 13,3 % Unit prices (EUR/tonne) 2 069 1 626 1 749 1 630 1 608 Situation of EU producers Utilisation of capacity (%) 68 % 64 % 53 % 52 % 63 % Production (tonnes) 64 972 65 475 58 407 52 494 57 657 Sales volume in the EU (tonnes) 61 324 63 378 55 304 50 092 56 691 Market share (%) 89,1 % 87,1 % 82,2 % 83,7 % 86,7 % Unit sales price (EUR/tonne) 2 023 2 003 1 925 1 804 1 837 Net profit/loss on EU sales (in %) 4,6 % 4,9 %  6,7 %  9,2 %  1,8 % Employment (end of period) 332 322 306 274 280 Stock 1 285 1 433 2 591 1 452 2 429 Cashflow 3 499 664 3 928 566 5 055 796  791 310  620 461 ROCE (%) 0,9 %  3,3 %  64,7 %  54,5 %  28,1 % Price comparison for 2017 Price undercutting 12,5 % Product 25 Large welded tubes Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 669 846 1 041 055 427 457 586 746 1 804 463 Imports Volume (tonnes) 286 939 411 273 209 524 159 219 1 044 534 Market share (%) 42,8 % 39,5 % 49,0 % 27,1 % 57,9 % Unit prices (EUR/tonne) 1 070 793 904 772 936 Situation of EU producers Utilisation of capacity (%) 26 % 32 % 29 % 35 % 65 % Production (tonnes) 1 333 900 1 150 000 1 034 600 1 086 300 1 500 000 Sales volume in the EU (tonnes) 382 758 624 819 216 243 426 937 759 478 Market share (%) 57,1 % 60,0 % 50,6 % 72,8 % 42,1 % Unit sales price (EUR/tonne) 894 887 835 771 766 Net profit/loss on EU sales (in %) 3,0 %  6,1 %  2,7 %  0,6 % 0,0 % Employment (end of period) 1 512 1 545 1 365 1 372 1 326 Stock 322 722 600 020 633 600 727 048 1 139 429 Cashflow 197 726 967  97 558 802 94 492 289  70 888 943 13 666 659 ROCE (%)  15,8 %  23,5 %  17,7 %  6,7 % 9,1 % Price comparison for 2017 Price undercutting  22,0 % Product 26 Other welded tubes Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 2 385 499 3 121 613 3 126 300 3 286 436 3 352 661 Imports Volume (tonnes) 474 949 491 934 510 548 540 386 571 167 Market share (%) 19,9 % 15,8 % 16,3 % 16,4 % 17,0 % Unit prices (EUR/tonne) 1 352 1 376 1 397 1 262 1 431 Situation of EU producers Utilisation of capacity (%) 57 % 57 % 57 % 58 % 60 % Production (tonnes) 2 384 152 3 166 935 3 144 492 3 190 480 3 301 195 Sales volume in the EU (tonnes) 1 907 944 2 622 348 2 588 536 2 721 349 2 765 915 Market share (%) 80,0 % 84,0 % 82,8 % 82,8 % 82,5 % Unit sales price (EUR/tonne) 1 024 1 013 984 942 1 062 Net profit/loss on EU sales (in %) 1,2 % 2,4 % 1,7 % 4,2 % 4,3 % Employment (end of period) 3 024 3 013 3 011 3 089 3 025 Stock 125 621 84 268 100 035 120 308 120 420 Cashflow 66 281 502 68 619 951 77 514 611 87 283 492 106 630 804 ROCE (%) 9,1 % 11,5 % 8,8 % 12,8 % 19,3 % Price comparison for 2017 Price undercutting  34,8 % Product 28 Steel Wire Data per Calendar Year 2013 2014 2015 2016 2017 Consumption (tonnes) 1 318 451 1 517 192 1 480 243 1 513 248 1 505 202 Imports Volume (tonnes) 574 083 722 773 692 918 736 623 722 858 Market share (%) 43,5 % 47,6 % 46,8 % 48,7 % 48,0 % Unit prices (EUR/tonne) 781 729 722 626 708 Situation of EU producers Utilisation of capacity (%) 73 % 75 % 77 % 73 % 71 % Production (tonnes) 899 763 932 496 940 169 886 666 900 054 Sales volume in the EU (tonnes) 744 368 794 419 787 325 776 626 782 344 Market share (%) 56,5 % 52,4 % 53,2 % 51,3 % 52,0 % Unit sales price (EUR/tonne) 940 909 840 832 905 Net profit/loss on EU sales (in %) 0,5 % 0,0 % 1,1 % 2,6 % 0,8 % Employment (end of period) 3 387 3 395 3 429 3 459 3 408 Stock Cashflow 66 281 502 68 619 951 77 514 611 87 283 492 106 630 804 ROCE (%) Price comparison for 2017 Price undercutting 21,8 % ANNEX IV  List of products originating in developing countries to which the provisional measures apply Country/Product group 1 2 3 4 5 6 7 8 9 12 13 14 15 16 17 18 20 21 22 23 25 26 28 Afghanistan Albania Angola Antigua and Barbuda Argentina Armenia Bahrain, Kingdom of Bangladesh Barbados Belize Benin Bolivia, Plurinational State of Botswana Brazil x x x x x Brunei Darussalam Burkina Faso Burundi Cabo Verde Cambodia Cameroon Central African Republic Chad Chile China x x x x x x x x x x x x x Colombia Congo Costa Rica CÃ ´te d'Ivoire Cuba Democratic Republic of the Congo Djibouti Dominica Dominican Republic Ecuador Egypt x x El Salvador Fiji Gabon Gambia Georgia Ghana Grenada Guatemala Guinea Guinea-Bissau Guyana Haiti Honduras Hong Kong, China India x x x x x x x x x x x x x x Indonesia x Jamaica Jordan Kazakhstan Kenya Kuwait, the State of Kyrgyz Republic Lao People's Democratic Republic Lesotho Liberia Macao, China Madagascar Malawi Malaysia x Maldives Mali Mauritania Mauritius Mexico Moldova, Republic of x x Mongolia Montenegro Morocco Mozambique Myanmar Namibia Nepal Nicaragua Niger Nigeria Oman Pakistan Panama Papua New Guinea Paraguay Peru Philippines Qatar Rwanda Saint Kitts and Nevis Saint Lucia Saint Vincent and the Grenadines Samoa Saudi Arabia, Kingdom of x Senegal Seychelles Sierra Leone Solomon Islands South Africa x x Sri Lanka Suriname Swaziland Tajikistan Tanzania Thailand the former Yugoslav Republic of Macedonia x x x x Togo Tonga Trinidad and Tobago Tunisia Turkey x x x x x x x x x x x x x x Uganda Ukraine x x x x x x x x x x x United Arab Emirates x x Uruguay Vanuatu Venezuela, Bolivarian Republic of Viet Nam x x x Yemen Zambia Zimbabwe ANNEX V  Tariff quotas Product Number Order Number Product category CN Codes Volume of tariff quota (net tonnes) Additional duty rate 1 09.8501 Non Alloy and Other Alloy Hot Rolled Sheets and Strips 7208 10 00 , 7208 25 00 , 7208 26 00 , 7208 27 00 , 7208 36 00 , 7208 37 00 , 7208 38 00 , 7208 39 00 , 7208 40 00 , 7208 52 99 , 7208 53 90 , 7208 54 00 , 7211 14 00 , 7211 19 00 , 7212 60 00 , 7225 19 10 , 7225 30 10 , 7225 30 30 , 7225 30 90 , 7225 40 15 , 7225 40 90 , 7226 19 10 , 7226 91 20 , 7226 91 91 , 7226 91 99 4 269 009 25 % 2 09.8502 Non Alloy and Other Alloy Cold Rolled Sheets 7209 15 00 , 7209 16 90 , 7209 17 90 , 7209 18 91 , 7209 25 00 , 7209 26 90 , 7209 27 90 , 7209 28 90 , 7209 90 20 , 7209 90 80 , 7211 23 20 , 7211 23 30 , 7211 23 80 , 7211 29 00 , 7211 90 20 , 7211 90 80 , 7225 50 20 , 7225 50 80 , 7226 20 00 , 7226 92 00 1 318 865 25 % 3 09.8503 Electrical Sheets (other than GOES) 7209 16 10 , 7209 17 10 , 7209 18 10 , 7209 26 10 , 7209 27 10 , 7209 28 10 , 7225 19 90 , 7226 19 80 178 704 25 % 4 09.8504 Metallic Coated Sheets 7210 20 00 , 7210 30 00 , 7210 41 00 , 7210 49 00 , 7210 61 00 , 7210 69 00 , 7210 90 80 , 7212 20 00 , 7212 30 00 , 7212 50 20 , 7212 50 30 , 7212 50 40 , 7212 50 61 , 7212 50 69 , 7212 50 90 , 7225 91 00 , 7225 92 00 , 7226 99 10 , 7226 99 30 , 7226 99 70 2 115 054 25 % 5 09.8505 Organic Coated Sheets 7210 70 80 , 7212 40 80 414 324 25 % 6 09.8506 Tin Mill products 7209 18 99 , 7210 11 00 , 7210 12 20 , 7210 12 80 , 7210 50 00 , 7210 70 10 , 7210 90 40 , 7212 10 10 , 7212 10 90 , 7212 40 20 367 470 25 % 7 09.8507 Non Alloy and Other Alloy Quarto Plates 7208 51 20 , 7208 51 91 , 7208 51 98 , 7208 52 91 , 7208 90 20 , 7208 90 80 , 7210 90 30 , 7225 40 12 , 7225 40 40 , 7225 40 60 , 7225 99 00 1 442 988 25 % 8 09.8508 Stainless Hot Rolled Sheets and Strips 7219 11 00 , 7219 12 10 , 7219 12 90 , 7219 13 10 , 7219 13 90 , 7219 14 10 , 7219 14 90 , 7219 22 10 , 7219 22 90 , 7219 23 00 , 7219 24 00 , 7220 11 00 , 7220 12 00 193 049 25 % 9 09.8509 Stainless Cold Rolled Sheets and Strips 7219 31 00 , 7219 32 10 , 7219 32 90 , 7219 33 10 , 7219 33 90 , 7219 34 10 , 7219 34 90 , 7219 35 10 , 7219 35 90 , 7219 90 20 , 7219 90 80 , 7220 20 21 , 7220 20 29 , 7220 20 41 , 7220 20 49 , 7220 20 81 , 7220 20 89 , 7220 90 20 , 7220 90 80 476 161 25 % 12 09.8512 Non Alloy and Other Alloy Merchant Bars and Light Sections 7214 30 00 , 7214 91 10 , 7214 91 90 , 7214 99 31 , 7214 99 39 , 7214 99 50 , 7214 99 71 , 7214 99 79 , 7214 99 95 , 7215 90 00 , 7216 10 00 , 7216 21 00 , 7216 22 00 , 7216 40 10 , 7216 40 90 , 7216 50 10 , 7216 50 91 , 7216 50 99 , 7216 99 00 , 7228 10 20 , 7228 20 10 , 7228 20 91 , 7228 30 20 , 7228 30 41 , 7228 30 49 , 7228 30 61 , 7228 30 69 , 7228 30 70 , 7228 30 89 , 7228 60 20 , 7228 60 80 , 7228 70 10 , 7228 70 90 , 7228 80 00 728 270 25 % 13 09.8513 Rebars 7214 20 00 , 7214 99 10 714 964 25 % 14 09.8514 Stainless Bars and Light Sections 7222 11 11 , 7222 11 19 , 7222 11 81 , 7222 11 89 , 7222 19 10 , 7222 19 90 , 7222 20 11 , 7222 20 19 , 7222 20 21 , 7222 20 29 , 7222 20 31 , 7222 20 39 , 7222 20 81 , 7222 20 89 , 7222 30 51 , 7222 30 91 , 7222 30 97 , 7222 40 10 , 7222 40 50 , 7222 40 90 82 156 25 % 15 09.8515 Stainless Wire Rod 7221 00 10 , 7221 00 90 32 744 25 % 16 09.8516 Non Alloy and Other Alloy Wire Rod 7213 10 00 , 7213 20 00 , 7213 91 10 , 7213 91 20 , 7213 91 41 , 7213 91 49 , 7213 91 70 , 7213 91 90 , 7213 99 10 , 7213 99 90 , 7227 10 00 , 7227 20 00 , 7227 90 10 , 7227 90 50 , 7227 90 95 1 058 110 25 % 17 09.8517 Angles, Shapes and Sections of Iron or Non Alloy Steel 7216 31 10 , 7216 31 90 , 7216 32 11 , 7216 32 19 , 7216 32 91 , 7216 32 99 , 7216 33 10 , 7216 33 90 167 817 25 % 18 09.8518 Sheet Piling 7301 10 00 24 854 25 % 20 09.8520 Gas pipes 7306 30 41 , 7306 30 49 , 7306 30 72 , 7306 30 77 185 280 25 % 21 09.8521 Hollow sections 7306 61 10 , 7306 61 92 , 7306 61 99 387 343 25 % 22 09.8522 Seamless Stainless Tubes and Pipes 7304 11 00 , 7304 22 00 , 7304 24 00 , 7304 41 00 , 7304 49 10 , 7304 49 93 , 7304 49 95 , 7304 49 99 22 818 25 % 23 09.8523 Bearing Tubes and Pipes 7304 51 12 , 7304 51 18 , 7304 59 32 , 7304 59 38 5 549 25 % 25 09.8525 Large welded tubes 7305 11 00 , 7305 12 00 , 7305 19 00 , 7305 20 00 , 7305 31 00 , 7305 39 00 , 7305 90 00 258 133 25 % 26 09.8526 Other Welded Pipes 7306 11 10 , 7306 11 90 , 7306 19 10 , 7306 19 90 , 7306 21 00 , 7306 29 00 , 7306 30 11 , 7306 30 19 , 7306 30 80 , 7306 40 20 , 7306 40 80 , 7306 50 20 , 7306 50 80 , 7306 69 10 , 7306 69 90 , 7306 90 00 296 274 25 % 28 09.8528 Non Alloy Wire 7217 10 10 , 7217 10 31 , 7217 10 39 , 7217 10 50 , 7217 10 90 , 7217 20 10 , 7217 20 30 , 7217 20 50 , 7217 20 90 , 7217 30 41 , 7217 30 49 , 7217 30 50 , 7217 30 90 , 7217 90 20 , 7217 90 50 , 7217 90 90 393 031 25 %